Appeal by the defendant from a judgment of the Supreme Court, Queens County (Shea, J.), rendered April 29, 1986, convicting him of falsifying business records in the first degree and attempted grand larceny in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The court charged the jury that character evidence, taken into consideration with all the other evidence adduced at trial, could be sufficient to raise a reasonable doubt as to the defendant’s guilt. This aspect of the charge contains no error prejudicial to the defendant (see, People v Miller, 35 NY2d 65; People v Aharonowicz, 133 AD2d 117, vacating 125 AD2d 682). Mangano, J. P., Bracken, Lawrence and Spatt, JJ., concur.